Citation Nr: 0410351	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left 
knee disorder, to include patellofemoral pain syndrome.

2.  Entitlement to a rating in excess of 10 percent for a right 
knee disorder, to include patellofemoral pain syndrome.



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1995 to February 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
September 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
ratings in excess of 10 percent for a left knee and right knee 
disorder respectively.

The issue of entitlement to an increased rating for left and right 
knee disorders is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of the 
VCAA, further evidentiary development is required to facilitate a 
decision in this case.

In September 1999, the RO granted service connection for 
patellofemoral pain syndrome of the left and right knees, and 
under Diagnostic Code (DC) 5257 evaluated each disorder as 
noncompensable.  In November 1999, the RO increased the evaluation 
to 10 percent disabling per knee.  Thereafter, in April 2002, the 
veteran filed a claim for an increased rating and underwent a VA 
examination in July 2002.

At the July 2002 examination, the veteran reported the following 
symptomatology of the knees:  pain, stiffness, swelling, weakness, 
fatigue, lack of endurance and lack of stability of the knees.  
The veteran reported that she experienced flare-ups when 
exercising, with severe pain lasting approximately 15 minutes, and 
losing 100 percent of her function.  The veteran described that 
her knee disorder adversely impacted her job as a high school 
teacher because she could not walk as much as she needed.  

The examiner noted that there was no evidence of muscle atrophy, 
rigidity, spasm, or wasting.  Palpation of both knees revealed 
tenderness in the area of the medial joint spaces inferior to the 
patella.  There was also tenderness superior to the patella on 
both knees.  The popliteal spaces were free of Baker's cysts.  The 
veteran was unable to walk on her heels or toes without pain in 
the knees.  Additionally, the veteran had difficulty squatting 
greater than 20 degrees because of pain in the knees.  The 
examiner also noted the presence of crepitus in both knees on 
palpation, with the left knee being worse.

The veteran's range of motion was 0 to 110 degrees bilaterally.  
The examiner did not note any additional limitation on repetition 
of movement due to pain, fatigue, incoordination, weakness, or 
lack of endurance.  The examiner diagnosed the veteran as having 
bilateral patellar tendon pain to the knees.

Despite the preceding findings by the examiner, the Board 
determines that the medical examination did not wholly assess the 
current severity of the veteran's disorder, and therefore, a 
comprehensive VA examination is necessary under 38 U.S.C.A. § 
5103A(d).   Particularly, the examiner noted that he did not have 
the claims file for review.  Although the veteran reported that 
her knees lacked stability, the examination did not appear to 
overtly test instability.    

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for a VA medical examination 
to determine the current severity of the left and right knee 
disorders.  The RO should forward the veteran's claims file to the 
VA examiner.  The examiner should review the entire claims file, 
and the examination of the right and left knees should include 
range of motion studies, commentary as to the presence of 
instability or subluxation, and the extent of any painful motion 
or functional loss due to pain, weakness, and fatigability.  All 
opinions and conclusions expressed must be supported by a complete 
rationale in a report.  

3.  Then, the RO should readjudicate the veteran's claim of an 
increased rating for left and right knee disorders.  In so doing, 
the RO should consider whether separate ratings are warranted 
pursuant to VAOPGCPREC 23-97.  If the determination of this claim 
remains unfavorable to the veteran, the RO must issue a 
Supplemental Statement of the Case and provide him a reasonable 
period of time in which to respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



